Hinman, J.
The plaintiff’s swine, found running at large in the highways in the town of Wallingford, were taken up by the defendant, and impounded under the 97th section of the statute, relating to communities and corporations, p. 184 of the Ed. of 1854. Afterward, while the swine were, in pound, the plaintiff tendered to the keeper the statutory fee of twelve cts. for each swine so impounded, and demanded of him their restoration, which was refused by the pound-keeper, without the knowledge or consent of the defendant, whereupon this action was brought. On these facts, which appear by the pleadings, the superior court held the defendant not liable, and we think the decision was correct. In Bowen v. Hutchins, 18 Conn. R., 550, it was held that replevin would *362not lie against an officer alone for attaching goods, in favor of a claimant, not a party to the attachment, but the suit must be brought against the attaching creditor. The object of that suit was the same as this,—to procure the restoration to the owner, of property which had been taken into the custody of the law; and the defendant here sustains much the same relation to the swine,'that the officer did to the property attached'. The only difference is, that, in the case of the attachment of property, the attaching creditor is the party to be sued, and the officer is not liable, unless he has made himself so, by some wrongful act in the execution of his process. Here, there is no party back of the defendant to protect him from a suit, but his authority to take, and impound the swine under the statute, is as ample as that of the officer under his process, and so long as he keeps within the authority, under which he acts, there is no justice in subjecting him to damages, for the wrongful act of .the pound-keeper.
It was said in the argument, that the pound-keeper was the defendant’s agent,—that he was selected by the defendant, and therefore the defendant was liable for his acts. But this is not so. The statute provides that the selectmen shall erect, maintain, and keep in repair, a good and sufficient pound, or pounds, &c. Rev. Stat., 181. When there is but one pound in a town, the impounder has no discretion whatever, as to the place where he will confine animals impounded, and at most, he is restricted to the two or more pounds which may happen to be in the town ; and to make him liable for the acts of such a public officer, whom he was bound to employ, would obviously be unjust. It is true, undoubtedly, that the plaintiff was entitled to his swine ; the pound-keeper having no right to retain them, after all that he could demand was tendered to him. But we think the remedy should be sought for against the party, who was in the wrong, and not against the defendant, who has done no wrong. We therefore find no error in the judgment complained of.
*363In this opinion the other Judges, Storrs & Ellsworth, concurred.
Judgment affirmed.